Citation Nr: 0203221	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  95-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to May 1, 1998 for 
TDIU.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

History of the case

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to a TDIU.

In a September 2000 decision, the Board granted a 100 percent 
schedular evaluation for post-traumatic stress disorder 
(PTSD) and remanded a claim of entitlement to an increased 
evaluation for the residuals of a gunshot wound to the RO for 
additional evidentiary development.  The Board also 
determined that, because a 100 percent schedular evaluation 
had been granted for PTSD, the veteran's claim of entitlement 
to a TDIU should be dismissed as moot.  The basis of the 
Board's dismissal was VAOPGCPREC 6-99, in which the VA 
General Counsel determined that if VA has found a veteran to 
be totally disabled as a result of a particular service-
connected disability or combination of disabilities pursuant 
to a rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
case was pending at the Court, the VA Office of General 
Counsel and the veteran's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's 
September 2000 decision and remand the claim of entitlement 
to a TDIU for readjudication.  In April 2001, the Court 
granted the joint motion, vacated the Board's September 2000 
decision and remanded the claim of entitlement to a TDIU to 
the Board for compliance with directives that were specified 
in the joint motion.  The case has since been returned to the 
Board for further appellate review consistent with the 
Court's Order.


Other issues

In a letter dated in November 2001, the veteran's attorney 
indicated that the veteran was seeking an effective date 
earlier than May 1, 1998 for the award of a 100 percent 
schedular evaluation for PTSD.  The Court has held that a NOD 
as to a RO determination may not be filed with the Board but 
must instead be filed with the RO within the time allowed by 
law.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996).  In the absence of the 
filing of a NOD with the RO as to that issue, the Board is 
without jurisdiction to consider it.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process].  The issue of 
entitlement to an earlier effective date for the assignment 
of a 100 percent disability rating for PTSD is therefore 
referred to the RO for appropriate action.

The Board additionally notes that in the November 2001 
letter, the attorney also indicated that the veteran was 
seeking a rating in excess of 70 percent for his service-
connected PTSD for the period from July 1, 1990 to May 1, 
1998.  Although the attorney described this contention as a 
separate and distinct claim, the Board observes in passing 
that this appears to be merely a different characterization 
of the claim of entitlement to an effective date earlier than 
May 1, 1998 for the grant of a 100 percent rating for PTSD.  
In any event, for reasons expressed above the Board is 
without jurisdiction to consider this matter, and it is 
referred to the RO.

In the November 2001 letter, the attorney also indicated that 
the veteran was seeking to establish the permanency of the 
grant of TDIU.  As the issue of entitlement to permanency of 
the veteran's TDIU has not been adjudicated by the RO, the 
Board is also without jurisdiction to consider it and it is 
accordingly referred to the RO for appropriate action.



FINDING OF FACT

In a March 2000 rating decision, the RO granted the veteran's 
claim of entitlement to TDIU.


CONCLUSION OF LAW

With respect to the matter of the veteran's entitlement to 
TDIU, there is no remaining case or controversy over which 
the Board has jurisdiction and the matter is dismissed.  38 
U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As described in the Introduction, this case was remanded by 
the Court in April 2001 pursuant to a Joint Motion for Remand 
so that the veteran's claim of entitlement to TDIU could be 
adjudicated by the Board. 

As will be discussed in greater detail below, it has recently 
come to the Board's attention that the veteran's claim of 
entitlement to a TDIU was granted by the RO in a March 2000 
RO rating decision.  Thus, there is no remaining case or 
controversy over which the Board has jurisdiction, and the 
appeal must be dismissed as to that issue.  

The Board further notes that in February 2001 the veteran's 
attorney submitted a Notice of Disagreement (NOD) to the RO 
regarding the effective date assigned for the award of TDIU.  
There is no indication in the record that a Statement of the 
Case has been issued by the RO with respect to that issue.  
Thus, the veteran's claim of entitlement to an earlier 
effective date for the grant of a TDIU has not been perfected 
for appellate review and must be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Factual background

The veteran appealed a RO denial of his claim of entitlement 
to TDIU.  In March 2000, the RO granted the TDIU claim.  

The Board determined in its September 2000 decision that 
because a 100 percent schedular evaluation had been granted 
for PTSD, the veteran's claim of entitlement to a TDIU should 
be dismissed as moot.  The basis of the Board's determination 
was VAOPGCPREC 6-99, in which the VA General Counsel found 
that if VA has found a veteran to be totally disabled as a 
result of a particular service-connected disability or 
combination of disabilities pursuant to a rating schedule, 
there is no need, and no authority, to otherwise rate that 
veteran totally disabled on any other basis.  

The veteran subsequently filed a timely appeal of the Board's 
dismissal of the TDIU claim to the Court.  VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's September 2000 decision and remand the claim of 
entitlement to a TDIU for readjudication.  In the joint 
motion, the parties asserted that the Board had erred by 
dismissing the veteran's claim of entitlement to a TDIU as 
moot.  The joint motion provides that because the grant of a 
TDIU could conceivably be awarded an effective date prior to 
the effective date assigned for the 100 percent grant for 
TDIU, the issue of entitlement to a TDIU was not moot and 
should be adjudicated by the Board.  Thereafter, in April 
2001, the Court granted the joint motion, vacated the Board's 
September 2000 decision and remanded the claim of entitlement 
to a TDIU to the Board for readjudication.  The Board 
observes in passing that the Court's Order dated April 27, 
2001 was signed by its Counsel to the Clerk/Deputy Clerk.   

Relevant law and regulation

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5) (West 1991).

Analysis

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board is also aware that, pursuant to Rule 
41(b) of the Court's Rules of Practice and Procedure, the 
April 2001 Court Order represents a mandate of the Court.  
For reasons described immediately below, it is impossible for 
the Board to comply with the Court's mandate.  

The Court remanded this case so that the Board could 
adjudicate the veteran's claim of entitlement to a TDIU.  
However, a review of the record shows that the RO had already 
granted the veteran's claim of entitlement to a TDIU in a 
March 2000 rating decision.  The RO's March 2000 rating 
decision represents a full grant of the benefit sought on 
appeal, TDIU.  The issue of entitlement to an earlier 
effective date for TDIU must be separately appealed.  See  
Henderson v. West, 11 Vet. App. 245, 246 (1998) [assignment 
of effective date is a separate element of a claim as to 
which a claimant must file a jurisdiction-conferring NOD]; 
see also Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997).  

The Board observes in passing with respect to the claim of 
entitlement to an earlier effective date for TDIU that 
although the April 2001 Joint Motion for Remand discussed the 
earlier effective date issue as a mere "possibility" which 
was contingent on the award of TDIU, in point of fact TDIU 
had been granted in March 2000 and the veteran, through his 
attorney, had already filed a NOD as to that issue in 
February 2001.  

Because the TDIU claim has been granted, there is no 
remaining case or controversy over which the Board has 
jurisdiction.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990) [Court adheres to "case or controversy" limitation as 
to standing to appeal].  Therefore, the claim is again 
dismissed.


ORDER

The claim of entitlement to a TDIU is dismissed.


REMAND

Entitlement to an effective date prior to May 1, 1998 for 
TDIU.

As discussed above, in March 2000 the RO granted the 
veteran's claim of entitlement to TDIU and assigned an 
effective date of May 1, 1998.  Thereafter, in a statement 
submitted to the RO in February 2001, the veteran's attorney 
expressed disagreement with the effective date assigned in 
the March 2000 decision.  To this point, the record does not 
reflect that the RO has issued a Statement of the Case as 
required under 38 C.F.R. § 19.26 (2001).  See also 38 C.F.R. 
§ 19.29 (2001).  This case must be remanded so that the RO 
may issue a Statement of the Case as to this issue.  See 
Manlincon, 12 Vet. App. at 240-41.

Accordingly, this claim is remanded for the following action:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an earlier effective date for the 
grant of a TDIU.  The veteran should be 
afforded appropriate notice of the 
decision and of his right to appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

